Citation Nr: 1129981	
Decision Date: 08/12/11    Archive Date: 08/23/11	

DOCKET NO.  05-03 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Decatur, Georgia



THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from February 1954 to February 1958, with additional unverified service from February 1961 to February 1962 in the United States Air Force Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

In a rating decision of October 1991, the RO denied entitlement to service connection for the residuals of a low back injury, status postoperative L5 with degenerative disc disease.  The Veteran voiced no disagreement with that determination, which subsequently became final.  

The Veteran sought to reopen his claim for service connection for a low back disability in April 2003.  That attempt to reopen led to the aforementioned February 2004 rating decision, which found that evidence submitted since the time of the October 1991 rating decision was new, but not material, and insufficient to reopen the Veteran's previously-denied claim.  

In September 2008, the Veteran's case was remanded to the RO for additional development.  Subsequent to that remand, the Board, in a decision of December 2010, found that new and material evidence had, in fact, been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for a low back disability.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for a low back disability on a de novo basis.  The case is now, once more, before the Board for appellate review.

Good or sufficient cause having been shown, the Veteran's case has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

The Veteran's low back disability as likely as not had its origin during his period of active military service.  


CONCLUSION OF LAW

The Veteran's low back disability was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  However, given the favorable disposition in this case, further discussion of the various provisions of the VCAA is unnecessary.  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, including VA and private treatment records and examination reports, and a number of statements from the Veteran's family members.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for a chronic low back disability.  In pertinent part, it is contended that the Veteran's current low back disability is the result of a fall in service, at which time the Veteran was working on a manhole, and fell approximately 15 feet, landing on his back.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In the present case, service treatment records are unavailable, in that such records were apparently destroyed in a fire at the National Personnel Records Center in 1973.  In point of fact, the earliest clinical indication of the potential presence of a chronic low back disability is revealed by private medical records dated in October 1980, more than 22 years following the Veteran's discharge from service, at which time he was seen for evaluation of back pain following the installation of a Buck stove, during the course of which he felt something "pop in his back."  It was subsequently determined that the Veteran was suffering from left L5 nerve root entrapment, as well as a herniated nucleus pulposus at the level of the 5th lumbar vertebra and 1st sacral segment on the left.  In December 1980, the Veteran underwent a complete L5 hemilaminectomy, as well as a partial L4 and S1 hemilaminectomy and foraminotomy at the level of the 4th and 5th lumbar vertebra and 5th lumbar vertebra and 1st sacral segment, as well as a diskectomy at the level of the 5th lumbar vertebra and 1st sacral segment, all on the left side of the  spine.  

A private outpatient treatment record dated in mid-September 1990 reveals that the Veteran was seen at that time with "some questions about his back."  At the time, it was noted that the Veteran had been having some back pain, in addition to occasional left leg pain.  Radiographic studies of the Veteran's lumbar spine conducted at that time showed a normal variant lumbarization of S1, as well as a markedly narrow L5-S1 disc space.  Further noted was the presence of prominent bridging on the left side at the level of the 3rd and 4th lumbar vertebrae, as well as an anterior osteophyte involving the 1st and 2nd, 3rd and 4th, and 4th and 5th lumbar vertebrae.  The clinical impression noted was lumbar spondylosis, as well as status post surgery of the 5th lumbar vertebra on the right side.  

In correspondence of mid-October 1990, the Veteran's private orthopedic surgeon indicated that the Veteran had been under his care for lumbar disc and bony canal encroachment.  Further noted was that, in December of 1980, the Veteran had undergone a nerve root decompression and excision of a herniated disc at the level of the 5th lumbar vertebra and 1st sacral segment on the left.  According to the Veteran's physician, since the time of that surgery, the Veteran had experienced some continued difficulty with mechanical back pain, as well as some radiating leg pain.  Significantly, the Veteran's original radiographic study showed settling of the L5-S1 disc at the time of his surgery in 1980, which would, according to the Veteran's physician, "signify a previous trauma to that disc."  

In correspondence from another of the Veteran's private physicians, apparently received in April 2003, it was noted that the Veteran had suffered a back injury in 1957 while in the service, following which he was hospitalized for approximately two weeks.  According to the Veteran's physician, the Veteran had been unable to work on a rigid schedule due to back pain, and, as a result, finally began his own business in order to obtain "flexible hours."  Further noted was that the Veteran had undergone back surgery in 1980, though with continued back pain.

In subsequent correspondence of early June 2007, the Veteran's private physician indicated that the Veteran suffered from "multilevel degenerative joint disease of the lumbar spine."  

In an attempt to clarify the exact nature and etiology of his claimed low back disability, the Veteran was afforded a VA orthopedic examination in February 2011.  At the time of that examination, it was noted that the Veteran's claims folder and medical records were available, and had been reviewed.  When questioned, the Veteran indicated that, in 1957, while in service, he had fallen 15 feet into a hole, injuring his back.  The Veteran further indicated that, following that injury, he had been placed on bed rest for several weeks, and wore a back brace for several months.  Reportedly, since the time of the Veteran's injury, he had experienced ongoing back pain.  

Radiographic studies of the Veteran's lumbar spine conducted as part of his examination showed multilevel degenerative disc disease, with marked disc space narrowing and marginal osteophyte formation, which was most severe at the levels of the 1st and 2nd lumbar vertebrae, the 4th and 5th lumbar vertebrae, and the 5th lumbar vertebra and 1st sacral segment.  Additionally noted were bridging osteophytes along the left lateral aspects of the 2nd and 3rd lumbar vertebrae, in conjunction with sclerosis of the facet joints throughout the lumbar spine.  The pertinent diagnosis noted following examination was multilevel degenerative disc disease.  

In the opinion of the examiner, following an examination of the Veteran, as well as a review of pertinent medical records, it was at least as likely as not that the Veteran's current back disability had been caused by his injury during service.  As a rationale for his opinion, the examiner indicated that, according to various reports, the Veteran had fallen 15 feet into a hole while carrying a pipe head which weighed 50 pounds.  According to the examiner, a direct blow such as that described could cause trauma to the back, in that a high energy fall onto the buttocks could, in fact, result in back injury.  The Veteran's claims folder reported that the Veteran had been taken to the base hospital, where he was admitted, and placed on two weeks of bedrest.  Following that, the Veteran was allowed to get up, but had to wear a lumbar brace for several months, until his pain improved with medication.  Further indicated was that the Veteran had reinjured his back years later, at which time studies showed some evidence of "old trauma" to the spine, specifically, disc settling at the level of the 5th lumbar vertebra.  According to the examiner, such findings were typically seen where there had been previous injury or trauma to the spine.  Significantly, the disc in question was the same disc which had been partially removed during surgery, due to the fact that it had become desiccated, which is to say, "dry and hard."

The Board finds the aforementioned VA opinion highly probative, because that opinion was based upon a full review of the Veteran's claims file, as well as a full examination of the Veteran, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner provided reasons and bases for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  In addition, the Board finds that the Veteran's statements as to the back injury in service are credible.  As such, the examiner's opinion is supported by the credible history of a back injury in service.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's current low back disability at least as likely as not had its origin during his period of active military service.  Accordingly, service connection for that disability is in order.


ORDER

Service connection for a low back disability is granted.



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


